 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                   UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13
      ANOTHONY PEREZ, individually,                  Case No. 1:18-cv-00127-AWI-EPG
14    CECILIA PEREZ, individually,
      TERRALEE PEREZ, individually, and as           ORDER ON JOINT STIPULATION
15    successor in interest to Joseph Perez,         REGARDING PROPOSED FIRST AMENDED
      JOSEPH PEREZ, JR., individually and as         COMPLAINT FOR DAMAGES
16    successor in interest to Joseph Perez, and
      X.P. a minor, by and through his Guardian
      ad Litem, MICHELLE PEREZ,                      (ECF NO. 54)
17
      individually and as successor in interest to
18    Joseph Perez

19                       Plaintiffs,

20           v.

21    CITY OF FRESNO, COUNTY OF
      FRESNO, JAMES ROSSETTI, an
22    individual, SEAN CALVERT, an
      individual, CHRIS MARTINEZ, an
23    individual, BRAITHAN STOLTENBERG,
      an individual, ROBERT MCEWEN, an
24    individual, KARLSON MANASAN, an
      individual, JIMMY ROBNETT, an
25    individual, and DOES 1-10, inclusive.,

26                       Defendants.

27          Upon consideration of the Parties “Joint Stipulation Regarding Proposed First Amended

28   Complaint for Damages,” (ECF No. 54) and finding good cause therefore for the amendment of
                                                      1
 1   the First Amended Complaint, IT IS ORDERED as follows:

 2         1. Plaintiffs are granted leave to file the First Amended Complaint submitted

 3               concurrently with the stipulation as the operative complaint within the meaning of

 4               Rule 15(a) of the Federal Rules of Civil Procedure.

 5         2. The current scheduling order (ECF Nos. 29 & 49) is hereby vacated.

 6         3. The parties shall submit a proposed new scheduling order to the Court within one week

 7               of an appearance by the newly-named Defendants.

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 24, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
